                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


John E. Peet,                                          File No. 17-cv-1870 (ECT/TNL)

                Plaintiff,

v.                                                    ORDER ACCEPTING REPORT
                                                       AND RECOMMENDATION
Sue Morfit, et al.,

           Defendants.
________________________________________________________________________

       The Court has received the January 21, 2020 Report and Recommendation of United

States Magistrate Judge Tony N. Leung. ECF No. 203. No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS ORDERED THAT:

       1.       The Report and Recommendation [ECF No. 203] is ACCEPTED;

       2.       Plaintiff’s Motion for Default for Failure to Comply with a Judge Order with

Local Rule Civ. P. 26(a)(1)(A) and Rule 36 Admission Sue Morfit and Mark Jones [ECF

No. 155] is DENIED.



Dated: February 11, 2020                   s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court
